         Case 2:19-cv-00250-BJR Document 51 Filed 02/21/20 Page 1 of 2




      UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



METROPOLITAN PROPERTY AND                             JUDGMENT IN A CIVIL CASE
CASUALTY INSURANCE COMPANY, A
Rhode Island Corporation,                             CASE NO. 2:19-cv-00250-BJR
                         Plaintiff,
          v.

DAVID H. HERRERA and BECKY L.
HERRERA, husband and wife, and the martial
community thereof,

                         Defendant,

          and

BRIAN ONUTZ and AMY ONUTZ, a married
couple,

                         Intervenors.




__     Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

_ X_ Decision by Court. This action came to consideration before the Court. The issues have
been considered and a decision has been rendered.

On November 14th, 2019, the Court GRANTED Defendants’ and Intervenors’ Motions for
Summary Judgment, Dkt. Nos. 25 and 29, and DENIED Plaintiff’s Motion for Summary
Judgment, Dkt. No. 12. (Dkt. No. 39). Furthermore, on December 23rd, 2019, the Court
GRANTED Defendant Herrera’s Motion for Voluntary Dismissal of Counterclaims (Dkt. No.
42).
  Case 2:19-cv-00250-BJR Document 51 Filed 02/21/20 Page 2 of 2



DATED this 21st day of February 2020.

                                        WILLIAM M. MCCOOL
                                        Clerk of Court

                                        /s/ Tomas Hernandez
                                        Deputy Clerk
